DETAILED ACTION
“Automated Lumber Cutting and Delivery System”
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 8 and 24 are objected to because of the following informalities:  
Grammar/Syntax --
In claim 8, line 7: “piece of a category” Examiner suggests “piece is of a category”
In claim 24, line 1: “cutting a delivery” Examiner suggests “cutting and delivery”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“a first conveying element” in claims 1, 3, 5, 8, 10, 25, 30, 33, 35, 36, 37
“an ejector” in claims 1, 3, 5, 25, 29, 30, 31, 35, 36
“a main conveying element” in claims 1, 22
“a first receiving unit” in claims 5, 25, 29, 31, 33
“a second receiving unit” in claim 8, 30, 31, 33, 37
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification reveals that the following appears to be the corresponding structure for the 35 USC 112(f) limitations:
the “first conveying element” is a conveyor belt (¶0046)
the “ejector” is a movable swing arm (¶0047).
the “main conveying element” is a conveyor belt (¶0056)
the “first receiving unit” is a conveyor system, a stacker, a ramp assembly, or a waste collection system (¶0054).
the “second receiving unit” is a conveyor system, a stacker, a ramp assembly, or a waste collection system (¶0054).
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “ejector” in claim 10 and 33.
Because this claim limitation is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation does not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 6, 8, and 35-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 5, the recitation “to discharge the first piece of the one or more pieces from the first conveying element in the second discharge direction and onto the first receiving unit when said first piece is of a second category of the plurality of categories” renders the metes and bounds of the claim indefinite as it is unclear how a first piece meets this limitation as well as the parent claim 4 limitation “to discharge a first piece of the one or more pieces from the first conveying element in the first discharge direction and onto the branch conveyor system when said first piece is of a first category of the plurality of categories.” May the “first piece” be categorized into both the first category and the second category? Should the recitations “a first piece” be instead “a respective piece”?
	Regarding claim 6, the recitations “the first piece is a component of the truss to be assembled” and “the first piece is either a waste component or a remainder component” render the metes and bounds of the claim indefinite. It is unclear if the first piece can be both “a component of the truss” and “a waste component or a remainder component” and be categorized in both the first category and the second category. Should each respective piece be categorized into one of these categories, rather than a “first piece”?
	Regarding claim 8, the recitation “to discharge the first piece of the one or more pieces from the first conveying element in the third discharge direction and onto the second receiving unit when said first piece of a category that is not the first or second categories” renders the metes and bounds of the claim indefinite as it is unclear how a first piece meets this limitation as well as the parent claim 4 limitation “to discharge a first piece of the one or more pieces from the first conveying element in the first discharge direction and onto the branch conveyor system when said first piece is of a first category of the plurality of categories.” May the “first piece” be categorized into both the first category and the second category? Should the recitations “a first piece” be instead “a respective piece”?
Claim 35 recites the limitation “the first conveyor system” in line 2.  There is insufficient antecedent basis for this limitation in the claim. Does this limitation refer to the “trunk conveyor system” of the “first conveying element” previously recited? 
Claim 37 recites the limitation “the control system” in line 4.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes that claim 37 depends upon claim 25; neither claim 25 nor claim 37 defines “a control system.” Should claim 37 depend upon a different claim? Or should “the control system” defined here be “a control system”?
	Claim 36 is rejected for depending upon a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-6, 21-22, 24-31, and 35-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McAdoo et al (US 2010/0061829 A1; hereafter “McAdoo”).
	Regarding Claim 1
McAdoo discloses: a lumber cutting and delivery system (fig. 1)) for use in assembling trusses on a truss table (50; ¶0031), the lumber cutting and delivery system comprising: 
a saw (26) configured to receive a piece of material therein, the saw being configured to cut the piece of material into one or more pieces (¶0032, ln. 6-10), the saw being configured to cut the piece of material at different lengths and angles so that at least some of the one or more pieces are the components of at least one truss (¶0032, ln. 10-13); 
a trunk conveyor system positioned to receive the one or more pieces cut from the saw (26), the trunk conveyor system having a first conveying element (24) to transport the one or more pieces over a distance in a travel direction and an ejector (“diverting mechanism,” not shown; ¶0050, ln. 5-9) configured to discharge the one or more pieces from the first conveying element (24) in a first discharge direction (to transporter (42)); and 
a branch conveyor system (42) configured to receive the one or more pieces discharged from the trunk conveyor system in the first discharge direction, the branch conveyor system (42) having a main conveying element (¶0052).  
	Regarding Claim 2
	McAdoo teaches: the lumber cutting and delivery system of claim 1.
	McAdoo further teaches: that the lumber cutting and delivery system (fig 1) further comprises a control system (70) in communication with the saw (26) and configured to associate each piece of the one or more pieces with a category from a plurality of categories based on information received from the saw (26; the saw (26) includes a marking device (28) that identifies the workpieces after cutting and the identification is used for pre-plating, ordering, or arranging the workpieces- ¶0035, ln. 1-6 - the control system (70) is in communication with the marking device (28) to provide information on how to mark the work - ¶0037, ln. 7-17).  
	Regarding Claim 3
	McAdoo teaches: the lumber cutting and delivery system of claim 2.
	McAdoo further teaches: wherein the control system (70) is in communication with the trunk conveyor system (24) and is further configured to direct the ejector (¶0050, ln. 5-9) to discharge a first piece of the one or more pieces from the first conveying element (24) in the first discharge direction and onto the branch conveyor system (42) when said first piece is of a first category of the plurality of categories (¶0050, ln. 14-19; the queuing decision to place the piece on the first transporter (42)).  
	Regarding Claim 5
	McAdoo teaches: the lumber cutting and delivery system of claim 2.
	McAdoo further teaches: wherein the ejector is further configured to discharge the one or more pieces from the first conveying element (24) in a second discharge direction and further comprising a first receiving unit (44) configured to receive the one or more pieces discharged from the trunk conveyor system (24) in the second discharge direction (¶0050, ln. 5-9; onto transporter (44)), wherein the control system (70) is further configured to direct the ejector to discharge the first piece of the one or more pieces from the first conveying element (24) in the second discharge direction and onto the first receiving unit (44) when said first piece is of a second category of the plurality of categories (¶0050, ln. 14-19; the queuing decision to place the piece on the second transporter (44)).  
	Regarding Claim 6
	McAdoo teaches: the lumber cutting and delivery system of claim 5.
	McAdoo further teaches: wherein the first category of the plurality of categories (pieces to be transported on first transporter (42)) signifies the first piece is a component of the truss to be assembled on the truss table (50) and wherein the second category of the plurality of categories (pieces to be transported on second transporter (44)) signifies the first piece is either a waste component or a remainder component (¶0069, ln. 17-21; Examiner notes that any workpiece that is not assigned to the first transporter (42) may be considered a “remainder component”).  
	Regarding Claim 21
	McAdoo teaches: the lumber cutting and delivery system of claim 1.
McAdoo further teaches: that the lumber cutting and delivery system (fig 1) further comprises a control system (70), wherein the branch conveyor system (42/44) includes at least one sensor configured to detect the one or more pieces, the at least one sensor in communication with the control system (70) and configured to send a signal to the control system (70; ¶0035 and ¶0037; a sensor is utilized to identify the markings provided by the marking device (28) in communication with the control system (70) to control all processes carried out by the system).  
Regarding Claim 22
McAdoo discloses the lumber cutting and delivery system of claim 21.
McAdoo further teaches wherein the signal stops the movement of the main conveying element (24; movement of a cut workpiece may by momentarily stopped for pre-plating (¶0047, ln. 1-2) after a sensor (i. e. RFID member) determines that the piece should be pre-plated (¶0043-¶0044)).
Regarding Claim 24
McAdoo discloses the lumber cutting and delivery system of claim 1 in combination with the truss table (50), the truss table (50) being disposed adjacent to the branch conveyor system (42) and having a work surface on which at least some of the one or more pieces are supported to assemble a truss (¶0049, ln. 17-22).  
Regarding Claim 25
McAdoo discloses: a lumber cutting and delivery system (fig. 1)) for use in assembling wooden constructs on a table (50; ¶0031), the lumber cutting and delivery system comprising: 
a saw (26) configured to receive a piece of material therein, the saw being configured to cut the piece of material into a component member to be used in the creation of the wooden construct (¶0032, ln. 6-10), a waste member to be discarded, and/or a remainder member capable of being cut by the saw again into an additional component member (Examiner notes that the saw (26) cuts the piece of material into at least two different component members, and that any wooden member is “capable of being cut by the saw again into an additional component member”; ¶0032); 
a trunk conveyor system positioned to receive the component member, waste member, and/or remainder member cut by the saw (26), the trunk conveyor system having a first conveying element (24) to transport the component member, waste member, and/or remainder member over a distance in a travel direction and an ejector (“diverting mechanism,” not shown; ¶0050, ln. 5-9) configured to selectively discharge the component member, waste member, and/or remainder member from the first conveying element (to transporter (42)); and 
a first receiving unit (50) adjacent to the first conveying element (42) and configured to receive the component member, waste member, and/or remainder member discharged from the first conveying element by the ejector (¶0053).  
Regarding Claim 26
	McAdoo teaches the lumber cutting and delivery system of claim 25.
	McAdoo further teaches that the lumber cutting and delivery system (fig 1) further comprises a control system (70) in communication with the saw (26) and configured to identify the component member, waste member, and remainder member cut from the piece of material (the saw (26) includes a marking device (28) that identifies the workpieces after cutting and the identification is used for pre-plating, ordering, or arranging the workpieces - ¶0035, ln. 1-6 - the control system (70) is in communication with the marking device (28) to provide information on how to mark the work - ¶0037, ln. 7-17).  
Regarding Claim 27
	McAdoo teaches the lumber cutting and delivery system of claim 26.
McAdoo further teaches wherein the control system (70) is further configured to track the order the component member, waste member, and/or remainder member exit the saw (26) in order to identify the component member, waste member and remainder member (¶0060).  
Regarding Claim 28
	McAdoo teaches the lumber cutting and delivery system of claim 27.
McAdoo further teaches wherein the control system (70) is in communication with the trunk conveyor system (24) and further configured to track the order the component member, waste member, and/or remainder member enter the trunk conveyor system (24) in order to identify the component member, waste member, and remainder member when said component member, waste member, and remainder member are being transported by the trunk conveyor system (24; ¶0060).  
Regarding Claim 29
	McAdoo teaches the lumber cutting and delivery system of claim 28.
McAdoo further teaches wherein the control system (70) is further configured to direct the ejector to discharge one of the component member, waste member, or remainder member onto the first receiving unit (42; ¶50, ln. 5-19).  
Regarding Claim 30
	McAdoo teaches the lumber cutting and delivery system of claim 29.
McAdoo further teaches that the lumber cutting and delivery system (fig 1) further comprises a second receiving unit (44) adjacent to the first conveying element (24) and configured to receive the component member, waste member and/or remainder member discharged from the first conveying element (24) by the ejector, 
wherein the control system (70) is further configured to direct the ejector to discharge one of the component member, waste member or remainder member onto the second receiving unit (44; ¶0050, ln. 5-19).
Regarding Claim 31
	McAdoo teaches the lumber cutting and delivery system of claim 30.
McAdoo further teaches wherein the control system (70) is further configured to direct the ejector to discharge the component member onto the first receiving unit (42) and direct the ejector to discharge the waste member and/or remainder member onto the second receiving unit (44; ¶0069, ln. 17-21; Examiner notes that any workpiece that is not assigned to the first transporter (42) may be considered a “remainder component”).
Regarding Claim 35
	McAdoo teaches the lumber cutting and delivery system of claim 25.
McAdoo further teaches wherein the first conveyor system further includes a sensor positioned at the front of the first conveying element (24), the sensor being configured to detect when the component member, waste member, and/or remainder member is completely on the first conveying element (24) and send a signal indicating the component member, waste member, and/or remainder member can be discharged by the ejector from the first conveying element (24; ¶0035 and ¶0037; a sensor is utilized to identify the markings provided by the marking device (28) in communication with the control system (70) to control ejection of each workpiece from the first conveying element (24) - ¶0050, ln. 5-19).  
Regarding Claim 36
	McAdoo teaches the lumber cutting and delivery system of claim 35.
McAdoo further teaches that the system (fig. 1) further comprises a control system (70) configured to receive the signal from the sensor and direct the ejector to7CORE/3512456.169702/158774144.13512456.169702 (MLP 7915.USN) discharge the component member, waste member, and/or remainder member from the first conveying element after receiving the signal from the sensor (¶0035 and ¶0037; a sensor is utilized to identify the markings provided by the marking device (28) in communication with the control system (70) to control ejection of each workpiece from the first conveying element (24) - ¶0050, ln. 5-19)).    
Regarding Claim 37
McAdoo teaches the lumber cutting and delivery system of claim 25.
McAdoo further teaches that the system (fig. 1) further comprises a second receiving unit (44) positioned at an end of the first conveying element (24) and configured to receive the component member, waste member and/or remainder member from the end of the first conveying element (24), wherein the control system (70) is further configured to direct the trunk conveyor system to transfer the component member, waste member and/or remainder member to the second receiving unit (44; ¶0069, ln. 17-21).  
Regarding Claim 38
McAdoo teaches the lumber cutting and delivery system (fig. 1) of claim 25 in combination with the table (50), the table (50) having a work surface on which the component members are supported to assemble the wooden construct (¶0049, ln. 17-22).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10-12, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over McAdoo (US 2010/0061829 A1).
	Regarding Claim 8
	McAdoo teaches: the lumber cutting and delivery system of claim 5.
	McAdoo does not specify: wherein the trunk conveyor system is further configured to discharge the one or more pieces from the first conveying element in a third discharge direction and further comprising a second receiving unit configured to receive the one or more pieces discharged from the trunk conveyor system in the third discharge direction, 	wherein the control system is further configured to direct the trunk conveyor system to discharge the first piece of the one or more pieces from the first conveying element in the third discharge direction and onto the second receiving unit when said first piece of a category that is not the first or second categories.  
	However, McAdoo discloses that more than two transporters (42 and 44) may be incorporated into the system (¶0049; ln. 22-29).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the system of McAdoo to include a second receiving unit, wherein the control system is further configured to direct the trunk conveyor system to discharge a respective piece of the one or more pieces from the first conveying element in the third discharge direction and onto the second receiving unit when said piece is of a category that is not the first or second categories. One of ordinary skill in the art would have been motivated to construct the apparatus of McAdoo in this manner, through the teaching of McAdoo to improve the efficiency of the system; the third transporter may be located at a different location relative that the other two transporters and the truss assembly table for improved assembly efficiency (¶0049-0050).
	Regarding Claim 10
	McAdoo teaches: the lumber cutting and delivery system of claim 1.
McAdoo further teaches: wherein the ejector comprises a swing arm (¶0050, ln. 5-13).
McAdoo does not specify that the swing arm is movably positioned above the first conveying element, the swing arm configured to push the one or more pieces out of the trunk conveyor system.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the system of McAdoo wherein the swing arm (“diverting mechanism”) is positioned above the first conveying element, the swing arm configured to push the one or more pieces out of the trunk conveyor system. One of ordinary skill in the art would have been motivated to construct the apparatus of McAdoo in this manner because McAdoo teaches that the swing arm pushed the workpieces off of a central transport onto the first transporter or second transporter (¶0050, ln. 5-13), but does not specify the exact positioning of the swing arm; positioning essential components within a known system would be considered through the course of routine engineering experimentation and practice. 
Regarding Claim 11
McAdoo teaches the lumber cutting and delivery system of claim 10.
McAdoo further teaches wherein the swing arm is configured to push the one or more pieces out of the trunk conveyor system in the first discharge direction (to first transporter (42); ¶50, ln. 1-13).  
Regarding Claim 12
McAdoo teaches the lumber cutting and delivery system of claim 11.
McAdoo further teaches wherein the swing arm is configured to push the one or more pieces out of the trunk conveyor system in a second discharge direction (to second transporter (44); ¶50, ln. 1-13).  
Regarding Claim 33
	McAdoo teaches: the lumber cutting and delivery system of claim 30.
McAdoo further teaches: wherein the ejector comprises a swing arm (¶0050, ln. 5-13).
McAdoo does not specify that the swing arm is movably positioned above the first conveying element, the swing arm configured to selectively push the component member, waste member, and/or remainder member out of the trunk conveyor system onto the first receiving unit or the second receiving unit.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the system of McAdoo wherein the swing arm (“diverting mechanism”) is positioned above the first conveying element, the swing arm configured to push the cut workpieces out of the trunk conveyor system. One of ordinary skill in the art would have been motivated to construct the apparatus of McAdoo in this manner because McAdoo teaches that the swing arm pushed the workpieces off of a central transport onto the first transporter or second transporter (¶0050, ln. 5-13), but does not specify the exact positioning of the swing arm; positioning essential components within a known system would be considered through the course of routine engineering experimentation and practice. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed on the attached PTO-892 and not relied upon are cited to show lumber cutting and delivery devices with similar features to those of the instant invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L PARR whose telephone number is (303)297-4427. The examiner can normally be reached Monday - Thursday: 7:30 a.m. to 4:30 p.m. MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Katie L. Parr/Examiner, Art Unit 3725  

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725